                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRYANT A. REAGOR,                                   Case No. 19-cv-05493-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL
                                   9             v.

                                  10     ROBERT LOSACCO, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On August 14, 2019, Plaintiff filed the instant pro se complaint under 42 U.S.C. § 1983.

                                  14   Dkt. No. 1. On November 26, 2019, the Court dismissed the complaint with leave to amend. Dkt.

                                  15   No. 12. Plaintiff was instructed to file an amended complaint by December 24, 2019, and

                                  16   informed that the failure to do so would result in the dismissal of this action without further notice.

                                  17   Id. The deadline to file an amended complaint has passed, and plaintiff has not filed an amended

                                  18   complaint. Plaintiff has not communicated with the Court since October 1, 2019. See Dkt. No. 9.

                                  19   Accordingly, this action is DISMISSED. The Clerk shall close the file.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 1/13/2020

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
